DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki USPG Pub No.: US 2004/0188023 in view of Hase et al. USPG Pub No.: US 2020/0117126.
Regarding Claim 1, Sasaki teaches a layer transfer device for transferring a layer of a multilayer film onto an image formed on a sheet (seen in figure 1), the layer transfer device comprising: 
a heating member (620) configured to contact and heat the multilayer film and extending along a width direction of the multilayer film, the width direction being orthogonal to a direction of conveyance of the multilayer film (see figure 1 and 12, which shows the lamination device, in which the width direction is orthogonal to the conveyance direction and see figures 14-15, which demonstrates the an lamination over top an image formed on a length and width of a card, i.e. a sheet); 
However, Sasaki is silent in teaching a first heater configured to heat a first portion of the heating member more intensively than a second portion of the heating member, the first portion and the second portion being arranged side by side along the width direction; a second heater configured to heat the second portion more intensively than the first portion; and a controller, wherein, during transfer of the layer, the controller is configured to: control the first heater with an input power set at a 
However, Hase teaches:
a first heater (figures 2-3, 23A) configured to heat a first portion (center portion) of the heating member more intensively than a second portion (outer portion) of the heating member, the first portion and the second portion being arranged side by side along the width direction (as seen in figures 2-3 and 5); 
a second heater (23B) configured to heat the second portion more intensively than the first portion (as seen in figures 2-3 and 5); and 
a controller (figures 10A and 10B are indicative of the apparatus controller), wherein, during transfer of the layer, the controller is configured to: 
control the first heater with an input power set at a predetermined input power, control the second heater with an input power set at a first input power if both of the multilayer film and the sheet pass over a surface of the second portion, and control the second heater with an input power set at a second input power that is smaller than the first input power if at least one of the multilayer film and the sheet does not pass over the surface of the second portion (see [0112]-[0114], which discusses adjusting the fixing temperature at different parts of the width of the heating device depending on the width of the sheets being used.  If the sheets are of the wider variety than a first input power would be applied than in the case where the sheets are 297mm or shorter.  If this heating unit and control system were applied to the layer transferring device of Sasaki then after the laminate is applied and cut the device would still adjust the power based on whether or not the paper is wide enough to pass through certain regions of the heating width, and thus the claim language of this claim would be met).

Regarding Claim 10, Hase, as applied above, teaches wherein the first portion is a portion of the heating member located in a midsection thereof in the width direction, and the second portion are the portions of the heating member adjacent to both ends thereof in the width direction (as seen in figures 2-3 and 5).
Regarding Claim 11, Sasaki, as applied above, teaches the layer transfer device according to claim 1, wherein the heating member is a roller (seen in figure 1).
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852